WBSTERFIELD, J.
Plaintiff sues for $237.76 as damages to his Pierce-Arrow automobile, alleged to be due to an inter-sectional collision with the automobile of defendant. The version of the accident as given by plaintiff’s wife, who was driving the car at the time, supported by three other witnesses, is to the effect that plaintiff’s car was being slowly driven on Prytania street in the direction of Audubon Park; that, as she reached the intersection of .Cadiz street where a street car was stopped, obscuring her view of defendant’s Ford touring car, which was being driven on Cadiz street and approaching the intersection of Prytania street, going in the direction of the lake from the river, the Ford suddenly emerged from the rear of the street car, proceeding at a high rate of speed across Prytania street, which was a right of way street under the Traffic Ordinance 7490, C. C. S.; that the defendant, the driver of the Ford, did not stop or look before entering the intersection, but proceeded across, striking plaintiff’s automobile squarely in the middle, and damaging it to the extent claimed.
Against this testimony, supported, as we have said, by plaintiff’s wife and three other witnesses, the defendant alone testifies to a different set of circumstances which might or might not exculpate him from all blame, but, since the clear preponderance of the evidence is in favor of the plaintiff, we, like the trial judge, are of opinion that a case has been made out against defendant.
There is apparently no dispute as to quantum of damages; consequently, and for the reasons herein given, the judgment appealed from is affirmed.